Order entered December 19, 2022




                                      In The
                                Court of Appeals
                         Fifth District of Texas at Dallas

                                No. 05-22-00419-CR

                    EDWIN NOEL HERNANDEZ, Appellant

                                        V.

                         THE STATE OF TEXAS, Appellee

                 On Appeal from the Criminal District Court No. 2
                              Dallas County, Texas
                       Trial Court Cause No. F-2115517-I

                                     ORDER

       Appellant was convicted of capital murder. His brief names the minor

victim and a minor witness. Because the brief is in violation of rule 9.10 of the

Texas Rules of Appellate Procedure, we STRIKE appellant’s brief. See TEX. R.

APP P. 9.10(a)(3),(b).

       We ORDER appellant to file, within FIFTEEN DAYS of the date of this

order, an amended brief that identifies the minor victim and the minor witness by

initials only.
/s/   ROBERT D. BURNS, III
      CHIEF JUSTICE